Citation Nr: 1639308	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-36 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether the overpayment of compensation benefits in the amount of $9,038.00 was properly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1990 to September 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared at a videoconference hearing before a Veterans Law Judge (VLJ) at the RO in March 2015.

The VLJ who conducted the March 2015 hearing is retired from the Board.  In a July 2016 letter, the Veteran was offered the opportunity to testify at another hearing with a VLJ.  The Veteran elected to proceed without another Board hearing

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The overpayment was created when the August 2012 award letter made several dependency changes to the Veteran's award.  The Veteran divorced his first wife in July 2008 and married his new spouse in September 2009.  The AOJ added the Veteran's new spouse to his award in October 2011, when the AOJ contends it was first informed of the Veteran's new marriage.  However, the Veteran testified that he contacted the Veterans Benefits Administration and CHAMPVA shortly after his divorce.  These contacts happened at the same time.  

To date, the record does not support the Veteran's assertion that he contacted the AOJ prior to October 2011.  However, CHAMPVA records have not been associated with the record and may support the Veteran's contention that he notified VA of his divorce and marriage earlier than October 2011.  Therefore, a remand is necessary to obtain these outstanding records.

The Board further observes that the Veteran had requested a waiver to the debt in dispute.  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  

The record (Virtual VA) reflects that the Veteran's request for waiver still remains pending adjudication by the VA Committee on Waivers and Compromises (Committee).  The issues of the validity of the overpayment and waiver of recovery are inextricably intertwined, and the Board errs in considering one issue while the other is unresolved.  See Schaper, supra.  See also Narron v. West, 13 Vet. App. 223 (1999).  As such, the appeal must also be deferred to allow the Committee to fully develop and adjudicate the Veteran's request for a waiver of debt.  See generally Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Take the necessary actions to obtain the Veteran's CHAMPVA records regarding the change of his marital status.  Specifically, the AOJ should determine when the Veteran notified CHAMPVA of his new marriage.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Coordinate with the Committee for an adjudication of the claim of waiver of recovery of benefits in the amount of $9,038.  Following adjudication, the Veteran should be notified of the decision and provided notice of his appellate rights on that determination.

3.  After completion of the above development including an adjudication on the waiver of overpayment issue, and if necessary, the Veteran's claim on appeal should be readjudicated.  If the determination remains adverse to him, he and his representative should be furnished with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order an d does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

